                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA    :
                            :
                            :
         V.                 :                        CRIMINAL NUMBER 04-278-1
                            :
                            :
DEMETRIUS JERMAINE ANDERSON :


            ENTRY OF APPEARANCE AND WITHDRAWAL OF APPEARANCE


          I hereby enter my appearance on behalf of defendant, Demetrius Jermaine Anderson, in

the above-captioned matter.     Please remove Catherine Henry, Senior Litigator, as attorney of

record.



                                              Respectfully submitted,



                                               /s/ Rossman D. Thompson, Jr.
                                              ROSSMAN D. THOMPSON, JR.
                                              Assistant Federal Defender


                                              Withdrawing Attorney:


                                               /s/ Catherine Henry
                                              CATHERINE HENRY
                                              Senior Litigator
                                CERTIFICATE OF SERVICE



        I, Rossman D. Thompson, Jr., Assistant Federal Defender, Federal Community Defender

Office for the Eastern District of Pennsylvania, hereby certify that I have served a copy of the

Entry of Appearance and Withdrawal of Appearance, by electronic notification and hand

delivery, upon Albert S. Glenn, Assistant United States Attorney, to his office located at Suite

1250, 615 Chestnut Street, Philadelphia, Pennsylvania 19106.




                                                      /s/ Rossman D. Thompson, Jr.
                                                     ROSSMAN D. THOMPSON, JR.
                                                     Assistant Federal Defender




DATE:      April 3, 2019
